PER CURIAM.
Brenda Anguish appeals an order dismissing her administrative appeal as being premature. The Department of Health and Rehabilitative Services states that at this time, it has made no final decision whether to request reimbursement by Ms. Anguish of an alleged Add to Families with Dependent Children (“AFDC”) overpayment. If the Department decides to refer the matter to the Benefits Recovery Program, then Ms. Anguish will have a right to an administrative hearing. Fla.Admin.Code R. 10C-1.900, 10-2.042-10.2.044. Accordingly, this court agrees with the administrative hearing officer that the administrative proceeding is premature. This affirmance of the administrative hearing officer’s order is without prejudice to Ms. Anguish’s right to be heard if the Department proceeds with a referral to the Benefit Recovery Program.
Affirmed under Florida Rule of Appellate Procedure 9.315(a).